Case 1:20-cr-00052-DLC Document 318 Filed'09/10/21 Page 1of1
Case 1:20-cr-00052-DLC Document 316 Filed 09/10/21 Page 1 of 1

QUIJANO ENNIS & SIDERIS
ATTORNEYS AT LAW
305 Broadway, 7" Floor
NEW YORK, NEW YORK 10007
TELEPHONE: (212) 686-0666
FAX: (212) 686-8690

Peter Enrique Quijano
Nancy Lee Ennis
Anna N. Sideris

September 10, 2021

BY ECF

Honorable Denise L, Cote

United States District Judge

for the Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, New York 10007

Re: U.S. v. Derek Livingston, 20 Cr. 52 (DLC)
Dear Judge Cote:

As the attorneys for Derek Livingston we are writing respectfully to request the Court’s
permission to file two of the exhibits that will accompany his sentencing submission Under Seal.
The exhibits in question are pictures and videos of Mr. Livingston’s daughter, a minor, and are
identified as Exhibit C and Exhibit D, respectively. Mr. Livingston’s sentencing submission will
be filed today, pursuant to the scheduling Order. Your Honor’s attention to and consideration of
this request are, as always, greatly appreciated.

Respectfully submitted,

7h. poole orm the /s/
: Anna N. Sideris
pil. denser seal Tae Peter Enrique Quijano
Video twull nok he

“e/a

 
